As filed with the Securities and Exchange Commission on December 16, 2009. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ABRAXAS PETROLEUM CORPORATION (Exact Name of Registrant as Specified in its Charter) For Co-Registrants, see “Table of Co-Registrants.” Nevada 74-2584033 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) Robert L. G. Watson President and Chief Executive Officer Abraxas Petroleum Corporation 18803 Meisner Drive 18803 Meisner Drive San Antonio, Texas 78258 San Antonio, Texas 78258 (210) 490-4788 (210) 490-4788 (Address, including zip code, and telephone number, including area code, of registrants’ principal executive offices) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Steven R. Jacobs Jackson Walker L.L.P. 112 E. Pecan Street, Suite 2400
